Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Winternitz on March 21, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A side-deliverable prosthetic heart valve, the prosthetic valve comprising:
	an outer frame having a supra-annular region, a subannular region, and a transannular region therebetween, the transannular region circumscribing a central channel extending along a central axis; and
	a flow control component mounted to the outer frame such that at least a portion of the flow control component is disposed in the central channel of the transannular region, 
	the prosthetic valve having a delivery configuration in which the prosthetic valve is compressed along the central axis and folded along a lateral axis orthogonal to the central axis for side-delivery via a delivery catheter such that a longitudinal axis orthogonal to each of the central axis and the lateral axis of the prosthetic valve in the delivery configuration is parallel to an axis extending through a lumen of the delivery catheter, the prosthetic valve having a deployment configuration in which the prosthetic valve is expanded along each of the central axis and the lateral axis from the delivery configuration when the prosthetic valve is released from the delivery catheter, 
	the subannular region of the outer frame in a first configuration as the prosthetic valve is seated in an annulus of a native heart valve and in a second configuration after the prosthetic valve is seated in the annulus of the native heart valve.

13. (Cancelled)

14.	(Currently Amended) The prosthetic valve of claim 1[[3]], wherein the transannular region couples the supra-annular region to the subannular region, the transannular region includes a wireframe that forms a plurality of cells oriented in the direction of the central axis allowing the prosthetic valve to be compressed along the central axis,
	the wireframe of the transannular region has a first half and a second half coupled to the first half and forms a proximal hinge and a distal hinge therebetween allowing the prosthetic valve to be folded along the lateral axis, the longitudinal axis extending through the proximal hinge and the distal hinge.


120.	(New) The prosthetic valve of claim 14, wherein a perimeter of the subannular region in the first configuration is smaller than a perimeter of the subannular region in the second configuration.

121.	(New) The prosthetic valve of claim 14, wherein the subannular region forms a distal anchoring element and a proximal anchoring element, the proximal anchoring element being movable between a first position and a second position to transition the subannular region between the first configuration and the second configuration, a perimeter of the subannular region in the first configuration being smaller than a perimeter of the subannular region in the second configuration.

122.	(New) The prosthetic valve of claim 121, wherein the proximal anchoring element is movable between the first position, the second position, and a third position to transition the subannular region between the first configuration, the second configuration, and a third configuration, respectively, the subannular region being in the third configuration when the prosthetic valve is in the delivery configuration.

123.	(New) The prosthetic valve of claim 121, wherein the supra-annular region forms a spline configured to removably engage a portion of a delivery system.

124.	(New) The prosthetic valve of claim 123, wherein the spline defines a waypoint configured to receive an actuator included in the portion of the delivery system, the proximal anchoring element removably coupled to the actuator during delivery and configured to be moved between the first position and the second position in response to actuation of the actuator.

125.	(New) A side-deliverable prosthetic heart valve, the prosthetic valve comprising:
	an outer frame having a supra-annular region, a subannular region, and a transannular region therebetween, the supra-annular region having a spline configured to engage a portion of a delivery system, the subannular region forming a distal anchoring element and a proximal anchoring element, the transannular region circumscribing a central channel extending along a central axis; and
	a flow control component mounted to the outer frame such that at least a portion of the flow control component is disposed in the central channel of the transannular region, 
	the prosthetic valve having a delivery configuration in which the prosthetic valve is compressed along the central axis and folded along a lateral axis orthogonal to the central axis for side-delivery via a delivery catheter, the prosthetic valve having a deployment configuration in which the prosthetic valve is expanded along each of the central axis and the lateral axis from the delivery configuration when the prosthetic valve is released from the delivery catheter, 
	the proximal anchoring element being movable between a first position and a second position to transition the subannular region of the outer frame between a first configuration and a second configuration, a perimeter of the subannular region in the first configuration being smaller than a perimeter of the subannular region in the second configuration, the subannular region being in the first configuration as the prosthetic valve is seated in an annulus of a native heart valve and being transitioned to the second configuration after the prosthetic valve is seated in the annulus of the native heart valve.

126.	(New) The prosthetic valve of claim 125, wherein the proximal anchoring element is movable between the first position, the second position, and a third position to transition the subannular region between the first configuration, the second configuration, and a third configuration, respectively, the subannular region being in the third configuration when the prosthetic valve is in the delivery configuration.

127.	(New) The prosthetic valve of claim 125, wherein the spline defines a waypoint configured to receive an actuator included in the portion of the delivery system, the proximal anchoring element removably coupled to the actuator during delivery and configured to be moved between the first position and the second position in response to actuation of the actuator.

128.	(New) The prosthetic valve of claim 125, wherein the spline defines a waypoint configured to receive an actuator included in the portion of the delivery system, the proximal anchoring element removably coupled to the actuator during delivery and configured to be moved between the first position and the second position in response to actuation of the actuator,
	the proximal anchoring element is movable between the first position, the second position, and a third position to transition the subannular region between the first configuration, the second configuration, and a third configuration, respectively, the subannular region being in the third configuration when the prosthetic valve is in the delivery configuration.

129.	(New) The prosthetic valve of claim 125, wherein the prosthetic valve has a longitudinal axis orthogonal to each of the central axis and the lateral axis, the side-delivery of the prosthetic valve in the delivery configuration being such that the longitudinal axis is parallel to an axis extending through a lumen of the delivery catheter when the prosthetic valve is in the delivery catheter.

130.	(New) The prosthetic valve of claim 129, wherein the transannular region couples the supra-annular region to the subannular region, the transannular region includes a wireframe that forms a plurality of cells oriented in the direction of the central axis allowing the prosthetic valve to be compressed along the central axis,
	the wireframe of the transannular region has a first half and a second half coupled to the first half and forms a proximal hinge and a distal hinge therebetween allowing the prosthetic valve to be folded along the lateral axis, the longitudinal axis extending through the proximal hinge and the distal hinge.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or render obvious in combination with the other recited features ‘the valve having a longitudinal axis orthogonal to each of the central axis and the lateral axis, the side-delivery of the prosthetic valve in the delivery configuration being such that the longitudinal axis is parallel to an axis extending through a lumen of the delivery catheter when the prosthetic valve is in the delivery catheter’. 
The prior art does not disclose or render obvious ‘a side-deliverable heart valve an outer frame having a supra-annular region, a subannular region, and a transannular region therebetween, the supra-annular region having a spline configured to engage a portion of a delivery system’, and the prosthetic valve having a delivery configuration in which the prosthetic valve is compressed along the central axis and folded along a lateral axis orthogonal to the central axis for side-delivery via a delivery catheter, the prosthetic valve having a deployment configuration in which the prosthetic valve is expanded along each of the central axis and the lateral axis from the delivery configuration when the prosthetic valve is released from the delivery catheter’ in combination with the other features of the recited language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0310274—discloses a heart valve with an upstream portion and a valve support portion; US 2016/0038280—discloses implanting a prosthetic valve with a supra annular portion and anchoring member that is compressed for delivery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/Leslie Lopez/Primary Examiner, Art Unit 3774